Appeal dismissed unless records and briefs are filed and served *955on or before April 10, 1958. Memorandum: This motion to dismiss an appeal presents a question that requires a brief statement of the policy of this court pursued for several years that appears to be unfamiliar to litigants and their attorneys. Under pertinent statutory provisions appellants may prosecute appeals in this court, or respond thereto, as poor persons (Civ. Prac. Act, §§ 196, 558). Apart from this provision, however, there is vested in this court the plenary power to waive the requirement that the record be printed, and permit the presentation of the appeal upon one or more typewritten or other reproduced stated numbers of the record. This is limited relief separate and distinct from the prosecution of an appeal as a poor person. (Cf. Rocco v. City of New York, 283 App. Div. 1056.) In this case the appellant in her affidavit in opposition to a motion to dismiss, suggests that this court should consider permitting her to appeal upon a limited number of records reproduced by a method less costly than printing. To clarify the policy of this court it is stated that in general upon a showing of extreme hardship and merit to the appeal and upon the making of a proper motion, consideration will be given to the granting of appropriate relief.